Appellant was convicted of receiving and concealing stolen mules and horses, the punishment being fixed at five years confinement in the penitentiary.
The first ground of the motion for new trial complains of the following portion of the court's charge to the jury: "The law further provides if any person shall receive or conceal property which has been acquired by another in such manner as that the acquisition comes within the meaning of the term `theft,' knowing the same to have been so acquired, he shall be punished in the same manner as by law the person stealing the same would be liable to be punished." The ground of objection is, that the same does not charge the proper punishment — does not charge that the receiving and concealing must be unlawful and fraudulent. Other portions of the charge of the court to the jury instructs them that the receiving must be unlawful and fraudulent. The same objection is urged to the seventh paragraph of the charge.
The main insistence of appellant is that the verdict of the jury is contrary to the evidence, in this, that the law requires the evidence of accomplices should be corroborated, and which is not done. In our opinion the evidence is amply sufficient to corroborate the testimony of the accomplices. The facts show that the accomplices, at the instance of appellant, brought the animals to the stock-pen, and appellant was there and assisted in leading them into the cars; that he got on a horse, went out to where the accomplices were, was seen there by third parties in conversation with the accomplices, and that night the accomplices secured possession of the animals, took them to town, and appellant was there when they were received. It is true no one testifies that appellant opened the gate and permitted the animals to go in, except the accomplices; but the evidence clearly shows that various witnesses were present a short while after the animals were received. The fact that they were sent off in the night, the kind of animals — young mules and a crippled mare — and various facts and circumstances connected with the matter show that degree of criminality on the part of appellant that leads irresistibly to the conclusion that the *Page 255 
testimony of the accomplices is true, and tends strongly to corroborate their statement of the matter. The judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without a written opinion. — Reporter.]